United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-897
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2011 appellant filed a timely appeal of the September 22, 2010 and
January 10, 2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
terminating compensation benefits. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits
of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective September 22, 2010; and (2) whether appellant met her burden
of proof to establish continuing disability or medical residuals due to her accepted employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 7, 2009 appellant, then a 38-year-old mail carrier, filed an occupational disease
claim alleging that she developed right knee pain due to her employment duties of going up and
down stairs. OWCP accepted her claim for sprain of the right knee and leg with right lower leg
joint pain.
Appellant’s attending physician, Dr. J. Martin Leland, III, a Board-certified orthopedic
surgeon, completed a form report on July 9, 2009. He stated that appellant’s magnetic resonance
imaging (MRI) scan showed chondral damage. Dr. Martin provided work restrictions.
Appellant filed a recurrence of disability claim alleging that on August 11, 2009 she
stopped light-duty work due to constant knee pain. She submitted an MRI scan report dated
April 30, 2009 which demonstrated focal fissuring of articular cartilage overlying the lateral
patellar facets with underlying subchondral cystic disease, intrameniscal degeneration without
frank tear and low grade sprain of the anterior cruciate ligament with small joint effusion.
OWCP accepted appellant’s claim for recurrence on August 11, 2009 by decision dated
September 9, 2009.
Dr. Reginald Alexander completed a note on August 18, 2009 and diagnosed
patellofemoral disease and pain. On September 22, 2009 Dr. Kyle Hazelwood diagnosed
bilateral patellofemoral arthritis. He stated that appellant had continued right knee pain and had
developed left knee pain in the same location. Dr. Hazelwood stated that appellant could return
to work in the middle of October.
OWCP referred appellant’s claim to the medical adviser to determine whether the
diagnosis of bilateral patellofemoral arthritis was the result of the work-related condition or
whether it was a preexisting condition aggravated by the accepted work condition. In a report
dated October 19, 2009, Dr. David H. Garelick, a Board-certified orthopedic surgeon and
medical adviser, found that appellant’s condition was symptomatic patellofemoral arthritis
bilaterally. While this condition could occur following a direct fall on the knee caps, it was more
often related to obesity and unknown factors. Dr. Garelick stated, “Walking long distances as
one would do on a mail route does not cause this condition.” He concluded that in the absence of
evidence of a direct trauma to the knees, the condition was preexisting and not work related.
Dr. Leland examined appellant on November 3, 2009 and stated that appellant’s left knee
pain had increased. He diagnosed bilateral patellofemoral arthritis. Dr. Leland found that
appellant was capable of a desk job. He listed appellant’s restrictions as no bending, stooping,
squatting, kneeling, climbing, extensive walking, stairs or standing. Appellant underwent an
MRI scan of the left knee on November 12, 2009 which demonstrated intact menisci and cruciate
ligaments, mild condromalacia patella and soft tissue swelling in the anterior medial aspect of
the knee.
On January 28, 2010 OWCP referred appellant for a second opinion evaluation with
Dr. David H. Trotter, a Board-certified orthopedic surgeon, who examined appellant on
February 20, 2010 and noted her history of right knee pain while working as a mail carrier.
Dr. Trotter found that appellant’s accepted conditions of right knee sprain and right knee joint

2

pain due to the April 15, 2009 injury had resolved. He stated that appellant’s subjective
complaints of bilateral knee pain were markedly disproportionate to her physical findings which
appeared exclusively degenerative. Dr. Trotter opined that the MRI scan findings were
compatible with chondromalacia and did not have any credible causation or chronic aggravation
relationship to appellant’s employment.
He stated that appellant exhibited symptom
magnification and that she had no residuals related to her employment injury and no disability
from her usual workplace activities. Dr. Trotter opined that appellant’s diagnosed condition of
patellofemoral arthritis was a preexisting condition with no permanent aggravation as a result of
her accepted employment injury.
In a note dated March 22, 2010, Dr. Fon Yei Sun Wu, M.D., advised that appellant was
unable to work until March 26, 2010 and could only perform limited duties with no standing or
heavy lifting.
In a letter dated May 10, 2010, OWCP proposed to terminate appellant’s medical and
compensation benefits based on Dr. Trotter’s report. It allowed her 30 days to respond.
Appellant submitted a statement contending that she sustained a work-related back injury on
February 8, 2010.
By decision dated September 22, 2010, OWCP terminated appellant’s wage-loss and
medical benefits effective that date finding that the weight of the medical evidence established
that she had no continuing employment-related residuals or disability due to the accepted
conditions.
Appellant requested reconsideration on October 13, 2010. She alleged that the
employing establishment forced her to work beyond her restrictions. Appellant also alleged a
left knee condition as a consequential injury that had not been accepted.
In a report dated March 2, 2010 Dr. Leland stated that he had discharged appellant
multiple times. He found that she had a full range of motion of the knees bilaterally but
significant positive patellar grind. Dr. Leland diagnosed bilateral patellofemoral pain that
appellant stated was severe in nature, left hip pain and low back pain. He had tried everything he
knew to help appellant but there was nothing further that he could offer her. Dr. Leland stated
that he could not identify any organic source of appellant’s pain. He concluded, “Unfortunately,
I am unable to determine whether the pain is even real or if the patient has possible secondary
gain.”
By decision dated January 10, 2011, OWCP reviewed the merits of appellant’s claim and
denied modification of the September 22, 2010 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for sprain of the right knee and leg with right lower
leg joint pain. Drs. Alexander and Hazelwood diagnosed bilateral patellofemoral arthritis.
However neither physician provided an opinion on the causal relationship between this condition
and appellant’s employment injury. The medical adviser, Dr. Garelick, on the other hand agreed
with this diagnosis and opined that the condition was likely preexisting and not work related. In
support of appellant for disability Dr. Hazelwood and Dr. Wu opined that appellant had work
restrictions. However, these physicians did not attribute appellant’s disability for work to her
accepted sprain.
Dr. Trotter examined appellant on February 20, 2010 and noted her history of injury. He
opined that appellant’s accepted right knee conditions had resolved. Dr. Trotter diagnosed
chondromalacia based on MRI scan findings, but stated that this condition was neither caused
nor aggravated by appellant’s employment. He found that appellant’s diagnosed condition of
patellofemoral arthritis was a preexisting condition with no permanent aggravation as a result of
her accepted employment injury.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits. The medical evidence supporting continued disability and
medical residuals did not contain a diagnosis of the accepted condition and did not provide the
sufficient medical opinion evidence to establish a causal relationship between appellant’s
accepted employment injury and the diagnosed bilateral patellofemoral arthritis. The only
medical report directly addressing appellant’s accepted conditions was Dr. Trotter’s February 20,
2010 report which negated a causal relationship between appellant’s current condition and her
employment and opined that appellant’s accepted soft tissue injuries had resolved based on
examination. As the relevant medical evidence negates an ongoing employment-related
condition and disability, the Board finds that Dr. Trotter’s report was sufficiently detailed and
well reasoned to meet OWCP’s burden of proof and terminate appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that she had disability causally related to her accepted

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

4

employment injury.6 To establish a causal relationship between the condition, as well as any
disability claimed, and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS -- ISSUE 2
Following OWCP’s September 22, 2010 decision terminating appellant’s compensation
and medical benefits, she requested reconsideration and alleged that her left knee condition was a
consequential injury and had not been accepted. Appellant also submitted a report dated
March 2, 2010 from Dr. Leland stating that he could not identify any organic source of
appellant’s pain. He stated, “Unfortunately, I am unable to determine whether the pain is even
real or if the patient has possible secondary gain.” The Board finds that appellant’s unsupported
statement and Dr. Leland’s report negating an ongoing organic condition are not sufficient to
support her claim for ongoing disability or medical residuals as a result of her 2009 employment
injury. Appellant did not submit any medical opinion evidence supporting her claim. For this
reason, the Board finds that she has failed to meet her burden of proof and OWCP’s termination
of benefits stands.
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective September 22, 2010 and that she failed to meet her
burden of proof in establishing any continuing residuals or disability causally related to her 2009
employment injury on or after September 22, 2010.

6

George Servetas, 43 ECAB 424, 430 (1992).

7

James Mack, 43 ECAB 321 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2011 and September 22, 2010
decisions of Office of Workers’ Compensation Programs are affirmed.
Issued: October 18, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

